QUAYLE ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and § 103 (or as subject to pre-AIA  35 U.S.C. § 102 and § 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Detailed Action
Since this application is in condition for allowance except for the formal matters indicated below, PROSECUTION IS CLOSED
Specification: The disclosure is objected to because of the following informalities:
The Abstract should contain complete sentences only.  In Lines 1-3 of the Abstract, “Method for operating a gas burner appliance (10). During burner-on-phases a gas/air mixture having a defined mixing ratio of gas and air is provided to a burner chamber (11).” should be amended to recite “A method for operating a gas burner appliance (10) provides a gas/air mixture having a defined mixing ratio of gas and air to a burner chamber (11) during burner-on-phases.” or similar.
Claim Objections: Claims 1-7 are objected to because of the following informalities:  The claims contain grammatical and/or ambiguous language.  The following are proposed amendments to the claims.
In Claim 1:
Line 1: “Method for operating a gas burner appliance (10), wherein” should be “A method for operating a gas burner appliance (10) comprising”;
Lines 8-9: “Venturi nozzles” should be “Venturi nozzles (28)”;
Line 10: “said air flow is provided by a fan (14) in such a way” should be “said air flow is provided by a fan (14) through an air duct (15) in such a way”;
Lines 19-21: “on basis of a pressure difference between the gas pressure of the gas flow in the gas pipe (16)” should be “on the basis of a pressure difference between a gas pressure of the gas flow in a gas pipe (16)”;
Lines 30-32: “can be calibrated during on basis of the signal provided by the combustion quality sensor, namely by adjusting” should be “can be calibrated during the on basis of the signal provided by the combustion quality sensor by adjusting”;
Line 1 of each of Claims 2-7: “Method as claimed in claim [the respective claim from which it depends], characterized in that” should be “The method as claimed in claim [the respective claim from which it depends], wherein”;
In Claim 6:
Line 3: “a factor depending from” should be “a factor dependent upon”
Line 4: “Venturi nozzles” should be “Venturi nozzles (28)”;
Lines 5-6: “the flow section provided by the or each Venturi nozzle be open” should be “the flow section provided by the, or each, Venturi nozzle (28) be open”; &
In Claim 7, Lines 2-3: “the air flow is provided by an air duct (15) and a gas flow is provided by a gas duct (16),” should be deleted.
Appropriate correction is required.
Examiner’s Notes
The above is exemplary only and is not intended to be an exhaustive list of informalities.  Applicant should fully and carefully review the entire disclosure to ensure correction of any informality not listed above.
The amendments proposed above are suggestions only.  Applicant may elect to utilize alternative language of so desired.
Allowable Subject Matter
Claims 1-7 are allowed.
The following is an examiner’s statement of reasons for allowance:  While the prior art of record discloses aspects of the claimed invention including a method of operating a bas burner utilizing a mixing device with multiple venturi connected in parallel, a throttle, a flame ionization sensor, a variable speed combustion air fan, & a pneumatic modulating gas valve, the prior art of record fails to discloses the above method in which the multiple venturi are independently operated such that the gas/air ratio is calibrated during operation by a throttle with at least one venturi being open & at least one being closed, as recited in independent Claim 1; and no teaching, suggestion or motivation could be found either in the art or within the skill of one of ordinary skill in the art at the time of the invention to modify or combine the prior art to disclose the claimed invention.  Claims 2-17 are allowed as being dependent, either directly or indirectly, on independent Claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon and is considered pertinent to applicant's disclosure is listed in the attached form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel E. Namay whose telephone number is (571)270-5725.  The examiner can normally be reached on Mon - Fri (Alt Fri) 7:00am - 4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Stephen B. McAllister can be reached on (571) 272- 6785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/Daniel E. Namay/Examiner, Art Unit 3762   

/STEVEN B MCALLISTER/Supervisory Patent Examiner, Art Unit 3762